Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant is advised that the prior final office action mailed on December 13, 2021 is vacated in favor of a new office action. 
After a telephonic interview with Applicants’ attorney of record, Stephen Anderson, on February 4, 2022, the examiner notified that in light of the guidance provided in the specification and knowledge available to one of ordinary skill in the art before the effective filing date of the claimed invention, the claimed filed on January 31, 2022 were not allowable. 
The terminal disclaimer filed on 1/26/2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,406,177 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The examiner has previously acknowledged receiving a Declaration under 37 C.F.R. § 1.131 executed by Drs. Nicholas Restifo and Douglas Palmer (the Restifo Decl.) and filed on September 9, 2021.
Therefore, claims 46-48 and 51-55 are under examination to which the following grounds of rejection are applicable.
Priority
This Application claims priority as a CON of 16/786,013 filed on 02/10/2020, now abandoned, which is a CON of 15/256,086 filed on 09/02/2016, a notice of allowance was issued on 3/19/2021, which is a CON of 15/224,159 filed on 07/29/2016, now abandoned. 

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, 62/199,905, filed July 31, 2015 and  62/232,983, filed September 25, 2015 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Provisional Applications 62/199,905, filed July 31, 2015 and 62/232,983, filed September 25, 2015 disclose disruption of at least one endogenous immunological checkpoint gene can be selected from the group consisting of A2AR, B7-H3, B7-H4, BTLA, CTLA-4, IDO, KIR, LAG3, PD-1, TIM-3, and VISTA. Nowhere do these provisional applications teach or suggest alteration of a Cytokine Inducible SH2 Containing Protein (CISH) gene. 
Thus, the claims presently pending in the current application are afforded priority to Provisional Applications US Provisional Application 62/286,206, filed January 22, 2016, which discloses disrupting the CISH gene. 
Thus, the earliest possible priority for the instant application is January 22, 2016. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Withdrawn rejection
Obviousness Type Double Patenting 
In view of Applicants’ terminal disclaimer over U.S. Patent 10,406,177 and cancelation of claims 31, 32, 37-40, the rejection of claims 31, 32, 37-40 and 46-48 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent 10,406,177 has been withdrawn.

Claim Rejections - 35 USC § 103
In view of Applicants’ terminal disclaimer over U.S. Patent 10,406,177 and cancelation of claims 31, 32, 37-40, the rejection of claims 31, 32 and  37-40 under 35 U.S.C. 103 as being unpatentable over Yang et al., (2013; Nature Immunology pp. 732-741; of record) in view Zhang et al (US Pub 2015/0020223; IDS filed 09/08/2016) and further in view of Welstead et al. (US Pub 2017/0175128; priority filing date 2015/0325 and 2014/0418; of record) has been withdrawn.
New grounds of rejection 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claims 46-48 and 51-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

		The claims, when given the broadest possible interpretation, encompass a method for treating any cancer to produce a therapeutic effect in any cancer bearing human subject, said method comprising administration of a pharmaceutical composition comprising a population of genetically modified human natural killer (NK) comprising a genetic disruption in an endogenous CISH gene that suppresses or eliminates expression of a CISH protein encoded by said gene. 
		Thereby, specific issues including: treatment of complex multifactorial cancer disorders by disrupting expression of the endogenous CISH gene in Natural Killer cells to downregulate CISH protein and administration of a population of NK cells to a human cancer patient to treat 
		A major embodiment of the instant invention is the treatment of cancer using chimaeric antigen receptor (CAR)-based immunotherapy. The instant application discloses engineered T cells comprising engineered TCR sequences and a disruption in a CISH gene sequence or other checkpoints inhibitors (paragraphs [0047]-[0048]; [0050]). The Specification discloses “a method of treating a subject in need thereof, comprising collecting lymphocyte cells from a human; genetically modifying lymphocyte cells ex vivo by contacting a ribonuclease capable of knocking out PD-1 protein function by inducing a double strand break in a specific target region of genomic DNA … administering to a subject a population of PD-1 knockout T cells, wherein PD-1 knockout T cells are suitable for administration to a patient.”(paragraph [0051]). The Specification discloses that “Peripheral blood lymphocytes can comprise T cells, NK cells, B cell, or any combinations thereof.” (paragraph [0181]) and discloses NK cells transfected with CAR (paragraph [0246]). However, the specification is silent about a population of CISH knockout NK cells and does not provide any in vitro human tumor cell lines and human xenografts models treated with CISH knockout NK cells of predictive value of treating any cancer.
		Before the effective filing date of the claimed invention, immunotherapeutic
Sci. Transl. Med., 7  pp, 1-8 ) is a review paper describing chimeric antigen receptor (CAR) and T cell receptor (TCR) engineered T cells for adoptive immunotherapy (page 2; Figure 1 and page 2, Table 1). However, June et al., does not teach cancer treatment with engineered
natural killer cells comprising a disruption of a CISH gene sequence. The unpredictably of CAR-based immunotherapy to treat any cancer is further highlighted by Rotolo et al. (8 March 2016; British Journal of Haematology, 2016, 173, 350–364). Rotolo et al., is a review paper disclosing the challenges in targeting tumours with CAR engineered T cells, which requires, for example, expression of the target antigen on the cell surface in a homogeneous and tumour-specific manner (page 352; col. 2, last paragraph). Even in the case of treatment of multiple myeloma with CD38-specific CAR T cells, variable degrees of on-target, off-tumour
CAR-mediated cytotoxicity have been described against CD38+ mature monocytes, natural killer (NK), B and T cells (page 353; col. 2). Rotolo et al., is silent about cancer treatment with engineered natural killer cells comprising a disruption of a CISH gene sequence. In fact, prior art by the inventors, Palmer et al., (2015; The Journal of Experimental Medicine, pp.  2095-2113; of record IDS filed 09/08/2016) discloses knocked down CISH expression in WT CD8+ T cells, regulation of antigen receptor signaling in CD8+ cells and CISH inhibition of CD8+ T cells against tumors. Palmer et al., provides support for Cish as an intrinsic TCR checkpoint-inhibitor
with therapeutic potential and found that the deletion or knock-down of Cish using a shRNA-encoding retrovirus significantly enhanced CD8+ T cell functionality and in vivo tumor killing (page 2108; col. 2). However, Palmer et al., does not teach how the loss of CISH expression affects NK cell–mediated tumor immunity in cancer immunotherapies. The prior art of Yang et Cish deletion augments IL-4 and IL-9 signaling in CD4+ T cells (page 5). However, the applicant is on record as stating that the ordinary artisan would have had no reason to expect that function of CD4+ T cells in an allergic response would lead to the development of pharmaceutical compositions for treating cancer (page 8-9 of Applicants’ remarks filed on 11/24/2021). Moreover, the applicant is on record as asserting, “one of skill in the art seeking to provide a novel pharmaceutical composition for treating cancer would be dissuaded, based on Yang's teachings, from knocking out CISH in human NK cells for pharmaceutical use because doing so would be expected to have severe adverse consequences in a patient upon administration of said immune cells. This amounts to a teaching away of a CISH-disrupted immune cell for treating cancer.”. Indeed, post-filing art by Delconte et al., (July 2016; Nature Immunology; pp. 816–824 ), provides for the first time a functional role for CISH in NK cells as a potent checkpoint inhibitor and suggests possibilities for new cancer immunotherapies directed at blocking CIS function (abstract). Furthermore, Delconte et al., stablishes a correlation between disruption of the Cish gene in NK cells and enhanced efficiency in killing melanoma cells (page 816; col. 1). 
		The specification is silent about a population of CISH knockout NK cells and does not provide any in vitro human tumor cell lines and human xenografts models treated with CISH knockout NK cells of predictive value of treating any cancer. At the effective filing date of the present application, the prior art did not provide such guidance, thus it is incumbent upon the instant specification to do so.  In the absence of such guidance provided by the instant specification and given the state and unpredictability of the relevant art, it would have required 
Conclusion
	Claims 46-48 and 51-55 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633